PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
DOLLAR et al.
Application No. 16/006,293
Filed: June 12, 2018
Attorney Docket No. 4022.005.USDV
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the request for refunds filed February 10, 2021.  

The request for refund is GRANTED.

Applicant requests a refund of a total of $4,200.00, in regards to the petition to revive fee charges made February 09, 2021 and February 10, 2021.
.
A review of the Office records for the above-identified application show that a petition fee was submitted February 09, 2021, without a petition to revive form. An e-petition was filed and auto-granted on February 10, 2021, along with two additional petition fees payment ($2,100.00+$2,100.00=4,200.00).  Applicant was issued a refund of $2,100.00 on April 21, 2021 and July 06, 2021, totaling $4,200.00.

In view of the above and a review of the Office finance records for the above-identified the request for refund is granted.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231. 



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions